Citation Nr: 1033870	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for deviated nasal septum. 
 
2.  Entitlement to service connection for bilateral knee 
disability. 
 
3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a February 2007 rating 
decision of the VA Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  There is no current competent evidence of deviated nasal 
septum.

2.  There is no current competent evidence of bilateral knee 
disability.

3.  There is no current competent evidence of low back 
disability.


CONCLUSIONS OF LAW

1.  Deviated nasal septum was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2009): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655(b) (2009).

2.  Bilateral knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2009): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655(b) (2009).

3.  A low back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2009): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655(b) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions

The appellant asserts that he was treated for deviated nasal 
septum, bilateral knee disability, and a low back disorder in 
service for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in May 2006 prior to the 
initial unfavorable decision on the claims under consideration.  
The letter informed him of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were granted 
has also been sent to the appellant.  In this case, however, 
service connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claims.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive VA outpatient records have been received and 
reviewed.  Private clinical records that the appellant has 
identified have been requested and received.  The appellant's 
statements in the record, as well as the whole of the evidence 
have been carefully considered.  The Veteran was scheduled for a 
personal hearing but cancelled his appearance in May 2008.  The 
case was remanded by Board decision in August 2009 to further 
develop the record, to include scheduling the Veteran for VA 
examinations.  VA examinations were scheduled in December 2009.  
In a Report of Contact dated in December 2009, the Veteran 
cancelled his VA compensation and pension examinations, and was 
reported to have stated that the claim had taken 3 years, he had 
cancer, and that "there is no point in all of this."  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency in 
the gathering of evidence necessary to establishing entitlement 
to benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
This includes submitting to an adequate medical examination. See 
Olson v. Principi, 3 Vet. App. 480 (1992).  In this case, the 
Board recognizes that the appellant may be going through a very 
difficult situation at this time.  Given, however, his refusal to 
be examined, the Board is left with no choice but to base the 
current decisions on the evidence of record.

The Board finds that all necessary development has been 
accomplished to the extent possible, and that appellate review 
may proceed without prejudice to the appellant. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  No further notice or assistance 
to the appellant is required to fulfill VA's duty to assist in 
the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 
14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

When entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant 
with good cause fails to report for such examination, or 
reexamination; and the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be based on the evidence of record. 38 C.F.R. 
§ 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background:

Service treatment records show that upon examination in March 
1977 for service entrance, the Veteran denied nose, knee and back 
trouble, and those systems were evaluated as normal.  The records 
reflect that between August 1978 and March 1980, he was seen on a 
number of occasions for knee complaints; initially for swelling, 
popping and cramping of both knees, and later for right knee 
tenderness at the tibial aspect, pain and a locking sensation in 
the patella for which assessments of bursitis and chondromalacia 
were provided. 

The Veteran sought continuing treatment for low back complaints 
beginning in August 1978.  He had complaints of pain and 
tenderness at that time for which an assessment of back strain 
was rendered without a history of trauma.  In January 1979, the 
appellant stated that he had had back pain on and off for two 
years in the Navy.  He denied prior symptoms.  The Veteran 
complained of left side back pain, limitation of motion due to 
stiffness, muscle cramping and numbness of the left leg.  It was 
noted that he had had no relief with medication.  An impression 
of muscle strain was noted.  The appellant was seen throughout 
the month of February 1979 for persisting low back pain and 
discomfort, including marked muscle spasm and some limitation of 
motion diagnosed as acute and chronic low back pain.  Clinical 
entries in August 1979 indicate a flare-up low back pain, 
tenderness and symptoms radiating into the left leg.  In December 
1980, it was noted that low back pain had recurred recently after 
lifting.  Assessments of muscle strain, lower back, and recurrent 
low back pain, left lower lumbar area, were rendered.  

Service treatment records reflect that the Veteran began to seek 
treatment in January 1979 for inability to breathe through the 
right side of his nose.  It was noted on that occasion that he 
had had nasal trauma at age 11.  Physical examination disclosed a 
markedly deviated nasal septum.  A March 1979 clinical report 
noted that the Veteran had a history of major trauma to the nose 
approximately 11 years before and had noted an increasingly 
decreased nasal airway on the right.  He was admitted for 
elective septoplasty.  Physical examination disclosed a markedly 
deformed septum and no nasal airway on the right.  Synechia was 
observed on the right.  The external nose appeared to be within 
normal limits.  The septoplasty was performed without difficulty.  
A diagnosis of deviated nasal septum was rendered.  The Veteran 
received post surgery follow-up.  In April 1969, it was recorded 
that he had received a blow to the nose three weeks before and 
felt that the septum had been reinjured.  He complained of 
difficulty breathing through nose.  He stated that the nose was 
currently not straight.  The septum was observed to be deviated 
to the right.  An assessment of re-injury was rendered.  Ear, 
nose and throat consultation was advised.  In January 1981, the 
Veteran was seen for complaints of a burning pain in the right 
nasal passage of several weeks duration with associated 
tenderness.  He reported no difficulty breathing.  Examination 
disclosed scar tissue with slight right side septal deviation.   
The appellant was admitted to medical hold in March 1981 and 
underwent "H&P for nasal septoplasty.  The splints were removed 
in August 1981. 

On an undated separation examination report, the appellant 
checked ear, nose and throat trouble, sinusitis, and recurrent 
back pain on the Report of Medical History.  When examined, it 
was noted that he had had corrective rhinoplasty in 1979 that had 
failed and that he had a partially occluded right nasal passage.  
An ENT consultation for possible rhinoplasty was recommended.  
The examining official's notations to the complaints included 
recurrent back pain for which he had been hospitalized in 1977, 
and continuing episodes of pain.

A claim of service connection for conditions that included 
deviated nasal septum, a low back disorder and bilateral knee 
disability was received in February 2006.  

Post service private clinical records from 1998 indicate no 
treatment for the knees, back or nose.  On general physical 
examination in October 2002, it was reported that the nose was 
clear, and that that musculoskeletal system was negative except 
for some right humeral tenderness.  Extensive VA outpatient 
clinical records dating from 2005 were received showing that 
Veteran was treated for disability not pertinent to this appeal.  
No complaints or treatment for the nose is shown.  In November 
2005, reference to nose surgery was recorded.  A functional 
history in January 2006 indicated that he was independent in 
ambulation and activities of daily living and was limited at that 
time only by the "CP".  The Veteran was reported to work as an 
air conditioning and refrigeration repairman and owned his own 
business.  In February 2006, the appellant was reported to have 
moderately good strength in the lower extremities bilaterally.  
No complaints, findings of diagnoses relating to orthopedic 
complaints of the knees or back were noted.  A problem or past 
medical history list in May 2006 showed no knee, back or nose 
diagnoses or impressions. 

Legal Analysis

The Board observes in this instance that the Veteran was seen on 
many occasions in service for symptoms affecting the nose, knees 
and low back.  He underwent septoplasty during active duty, and 
at service discharge, this was noted to have failed.  Septoplasty 
was recommended at that time.  The service separation examination 
report records that the appellant was hospitalized on an occasion 
for back pain, and had had continuing complaints in this regard.  
The Board points out, however, that there is nothing in the post 
service clinical record other than general [and good] assessments 
pertaining to the musculoskeletal system and nose.  There is no 
reference to any treatment or complaints involving the nose, back 
or knees. 

Unfortunately, the Veteran refused to report for VA examination 
to determine if he had any current nose, back or knee disorders.  
The Board's remand in August 2009 was specifically promulgated to 
address deficiencies in the previous development of the claims in 
light of evidence of chronic symptoms in service.  Given the 
Veteran's refusal to report for VA examination, the Board is left 
with the Veteran's own assertions concerning the presence of 
disability, and with no medical evidence of an underlying disease 
or injury that would account for the complaints.  The Board has 
carefully considered the Veteran's lay statements and history 
that he now has low back, knee and nose disorders related to 
service.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  
Some medical conditions are considered susceptible to lay 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman 
is competent to report that he or she experiences symptoms as 
such come through one of the senses. See Layno v. Brown, 6 Vet. 
App 465, 470 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995). 

In this case, although the Veteran is competent to report that he 
experiences symptoms associated with disorders for which he was 
treated in service, the Board finds he is not competent to 
diagnose a sinus, back or knee disorder.  The Board points out 
that in Jandreau, the U.S. Court of Appeals for the Federal 
Circuit used, as an example of a condition a layperson could 
diagnose, a broken leg.  Here, the Veteran has not even been 
specific as to what type of nose, back or knee disorder he 
experiences.

More importantly, even if the Veteran were competent to diagnose 
himself with a nose, back or knee disorder, the probative value 
of his opinion, including its credibility, would be outweighed by 
the post-service records which are entirely negative for any 
reference to a current nose, back or knee disorder.  The Board 
finds it unlikely that his several private physicians would 
somehow not notice those very disorders the Veteran believes are 
significant enough to seek compensation.  

While the appellant believes and may well have residuals of low 
back, knee and nose disorders for which he was treated in 
service, there are no clinical findings evidencing any objective 
pathology of any of those claimed disorders.  This is what the VA 
compensation and pension examination scheduled in December 2009 
attempted to remedy.  Moreover, the "duty to assist is not always 
a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992), citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The Board is sympathetic to the Veteran's claim, but service 
connection requires evidence that establishes that a claimant 
currently has the disability for which service connection is 
being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As already noted, even if the Veteran is competent to 
diagnose his disorders (whatever they may be), the Board does not 
find his assertions concerning current disability to be credible, 
and in any event finds his opinion outweighed by the post-service 
medical evidence.  The Board finds that there is no reliable and 
probative evidence indicating that the Veteran has the claimed 
disabilities for which he is seeking service connection.  
Therefore, in the absence of a diagnosis of a current disability, 
there can be no valid claims in this regard. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Under these 
circumstances, the Veteran has not met the regulatory 
requirements to establish service connection for bilateral knee 
disability, a low back disorder or deviated nasal septum, and 
service connection must be denied.  

The Board would point out, however, that should his circumstances 
change, the Veteran is always free to reopen his claims with the 
submission of relevant and probative evidence deemed to be new 
and material to support the claims of service connection.  


ORDER

Service connection for deviated nasal septum is denied.

Service connection for bilateral knee disability is denied.

Service connection for a low back disorder is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


